Citation Nr: 0422750	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  97-31 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from August 1984 to January 1989, 
and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was most recently before 
the Board in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the veteran underwent a VA neurological examination 
(with an opinion as to the etiology of the veteran's 
headaches) in February 2004, the Board notes that the opinion 
rendered in the addendum portion of the February 2004 
examination is not clear.  As such, the Board finds that the 
veteran should undergo another VA neurological examination 
for the purpose of addressing the veteran's contentions 
concerning this appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for a 
VA neurological examination to ascertain 
the etiology of any migraine headache 
disorder that might be present.  In this 
regard, the examiner should be provided 
the veteran's entire claims file for 
review.  With respect to any migraine 
headache disorder that may be present, 
the physician should obtain a detailed 
history from the veteran of the onset of 
her headaches and should offer an opinion 
as to whether it is at least as likely as 
not that such disorder was present during 
service or within one year thereafter, or 
is otherwise related to the veteran's 
military service.

2.  Following the aforementioned 
development, the issue should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



